DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art discloses “executing a first secure boot code from a first memory by one of a plurality of cores of a processor wherein the plurality of cores runs in a secure world (Areno 2020/0082091);” “known good code for on-chip device management including managing access on one of the processor cores comprising securely saving the state from other circuitry associated with one of the programs that are running; (KR 201001102666);” “a security processor comprising a rewritable lock whose value is switchable between a first and a second predetermined value to authorize or prohibit only a particular operation of the processor of security among the set of operations(FR 2905543).”  However, the closest prior art, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
A method for reprogramming data by an execution core and a security core, the data being present in one non-volatile memory managed by an execution core and one nonvolatile memory managed by a security core, the two non-volatile memories being physically separate from each other and  each managed by a set of management functions comprising:  when a reprogramming request is received, storing a second value in a first Boolean location, determining whether a value in the first Boolean location is equal to the second value and whether a second Boolean location is equal to a first value, and if so, making an execution core transmit at least one reinitialization request via a bidirectional communication channel to the at least one security core managing a non-volatile memory comprising data to be reprogrammed and at least one initialization request to each set of management functions for the non-volatile memory managed by an execution core comprising data to be reprogrammed, after a predetermined period starting from the time of transmission of the at least one reinitialization request has elapsed, storing the second value in the second Boolean location, determining whether a predetermined reprogramming even has taken place, if this is the case, storing the first value in the first Boolean location, while at the same time keeping the second value in the second Boolean location, and making the at least one security core managing a non-volatile memory comprising data to be reprogrammed transmit a request to write predetermined and stored values to the set of management functions for the memory associated with the non-volatile memory managed by the at least one security core, such that predetermined and stored values considered to be blank and associated with the software function are written to the non-volatile memory managed by the at least one security core comprising data to be reprogrammed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   August 25, 2022                                          By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246